DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, how and in what manner movement of the detected one or more RF sources based on at least a computation of spatial frequencies of the radio waves to identify presence of spread power in spatial harmonics based on the identified frequencies of the radio waves and the computed spatial frequencies determined is unclear and not readily understood.
Regarding claim 1, the claim is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is: generate interferometric images of the detected one or more RF sources.
Regarding claim 1, it appears to claim a localization antenna subsystem as a part of a computation subsystem.  However, as shown in Fig 1 of the drawings, a localization antenna 
Regarding claim 2, the term “type” renders the claim indefinite.  It is not clear of what encompasses and is meant by the term “type” and “a type of the detected one or more RF sources” as claimed.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Regarding claim 7, the claimed language of “the baseline between antennas and the baseline between the antennas are projected in x direction and y direction respectively” is unclear and not readily understood.
Regarding claim 10, it recites the limitation “the maximum desired distance” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, it recites the limitation “the path difference” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, it recites the limitation “the center” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, it recites the limitation “the origin” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, how and in what manner movement of the detected one or more RF sources based on at least a computation of spatial frequencies of the radio waves to identify presence of spread power in spatial harmonics based on the identified frequencies of the radio waves and the computed spatial frequencies determined is unclear and not readily understood.

Regarding claim 19, the term “type” renders the claim indefinite.  It is not clear of what encompasses and is meant by the term “type” and “a type of the detected one or more RF sources” as claimed.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Regarding claim 24, the claimed language of “the baseline between antennas and the baseline between the antennas are projected in x direction and y direction respectively” is unclear and not readily understood.
Regarding claim 27, it recites the limitation “the maximum desired distance” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 31, it recites the limitation “the path difference” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 33, it recites the limitation “the center” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 33, it recites the limitation “the origin” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-34 are allowed over prior art.  However, 35 USC 112(b) rejections must be overcome.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,698,076 discloses a system and method for detecting and locating the transmission of radio frequency signals from within a defined geographical area.  The system uses statistical confidence limits to detect outliers caused by transmissions in the defined geographical area.  The source of the transmission can then be located with triangulation.
US 2019/0302249 discloses an invention relaties to operating aerial drones and, more specifically, to determining the current location of a drone based upon trusted sources.   Electromagnetic energy signals are transmitted to an aerial drone.  A comparison of the identification information inherent to these signals is made with acceptable identification information in a ledger stored at the drone.  When the comparison identifies a valid transmission station, the control circuit allows the processing of the electromagnetic energy signals from the valid transmission station.  The processing is effective to ascertain the location of or fine-tune the location of the aerial drone.
US 10,498,951 discloses systems, methods, and apparatus for detecting UAVs in an RF environment.  An apparatus is constructed and configured for network communication with at least one camera.  The at least one camera captures images of the RF environment and transmits video data to the apparatus.  The apparatus receives RF data and generates FFT data based on the RF data, identifies at least one signal based on a first derivative and a second derivative of the FFT data, measures a direction from which the at least one signal is transmitted, analyzes the video data.  The apparatus then identifies at least one UAV to which the at least one signal is 
US 2021/0409591 discloses systems, methods, and apparatus for detecting UAVs in an RF environment.  An apparatus is constructed and configured for network communication with at least one camera.  The at least one camera captures images of the RF environment and transmits video data to the apparatus.  The apparatus receives RF data and generates FFT data based on the RF data, identifies at least one signal based on a first derivative and a second derivative of the FFT data, measures a direction from which the at least one signal is transmitted, analyzes the video data.  The apparatus then identifies at least one UAV to which the at least one signal is related based on the analyzed video data, the RF data, and the direction from which the at least one signal is transmitted, and controls the at least one camera based on the analyzed video data.
WO2013/112353 discloses a system and method for positioning and navigation using hybrid spectral compression and cross correlation signal processing of signals of opportunity, which may include Global Navigation Satellite System (GNSS) as well as other wideband energy emissions in GNSS obstructed environments.  Examples of these signals of opportunity include but are not limited to GPS, GLONASS, cellular Code Division Multiple Access (CDMA) communications signals, and 802.11 Wi-Fi.  Combining spectral compression with spread spectrum cross correlation enables extraction of code and carrier observables without the need to implement the tracking loops (e.g. Costas tracking loop) commonly used in conventional GNSS receivers.  For applications where dynamics and transmission medium may make it difficult to continuously track carrier phase, the hybrid approach of the present invention has significant utility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646